Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald W. Askew on February 14, 2022.


Drawings
The drawing amendments filed on September 30, 2021, purportedly showing new photographs of the beehive with and without the insulating wrap, are improper, are hereby NOT ENTERED (see attachment filed herewith), and are NOT TO BE INCLUDED with the issued patent. Instead, the previous set of drawings, the originally filed drawings from October 16, 2019, are the only drawings to be included with the issued patent. Specifically, originally filed Figures 1-8. 

REASONS FOR ALLOWANCE
Claims 1-4, 6-10, 12-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1 (independent claims 8 and 14 being substantively similar), Florance (US 3,438,070) discloses (Figure 2) of a bee hive having an insulating wrap (Abstract, a beehive is in a casing to protect the hive from temperature drops), comprising: 
at least one hive body (body of beehive 12), a hive lid (lid at the top of beehive 12), a bottom board (wooden bottom board 12a) defining an entrance to the at least one hive body (Col. 3 lines 75-Col. 4 line 2, hive entrance is by the cutout portion 56 which is by the opening by board 12a),

Movsesian et al. (US 2005/0211839) teaches (Figure 4) of the insulating wrap comprising: four cores (Fig. 4, can make a wrap with only four battling blocks 32, but does not specifically mention foam core) having lower edges and upper edges (Fig. 6, battling blocks 32 have lower edges, such as those by numbers 33, and upper edges at the top of each square block); a single piece inner and outer cover (¶0056, layers 36, 38 are bound together) wrapped around the lower edges of the cores (batting blocks 32) and stitched together along the upper edges of the cores (Fig. 4 and 7, seams 39 are stitched along the upper edges of the cores), the stitched seam along the upper edges of the cores defining a standing or projecting seam (¶0048, seams 39 are heat-sealed seams which projects out of the cover), the single piece inner and outer cover (layers 36, 38) further being stitched together along corner seams between each of the cores (batting blocks 32) and along end seams (Fig. 6 and 7, layers 36, 38 are stitched by seams 39 that runs along the corner between each of the cores 32 and along the ends); and a closure adapted to connect the ends of the insulating wrap adjacent to the end seams (Fig. 7 and 8, ¶0065, perimeter edges 35 are protected and sealed with tape 24).
Owens Corning Insulation (see NPL filed on 12/15/2020) teaches of foam core insulations that are well known. The foam material is a known material to one of 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the standing or projecting seam having an extended seam allowance, the extended seam allowance being at least one of:
in direct contact with the hive lid, in compressed contact with the hive lid, and separated from the hive lid by a controlled gap;
and a closure adapted to connect the ends of the insulating wrap adjacent to the end seams.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647